SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of a decision of the Board of Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED AND DECREED that the petition for review is DENIED.
Yin Yan Qu, through counsel, petitions for review of an order of the BIA denying her motion for reconsideration. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
On appeal, Qu raises no issues challenging the BIA’s denial of her motion as untimely and thus she has waived her right to challenge this determination. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1, 545 n. 7 (2d Cir.2005). This Court notes that Karen Jaffe has again failed to be an effective advocate for her client as she has failed to do on numerous other occasions. See e.g., Zheng v. Gonzales, No. 03-40530-ag; Liu v. Gonzales, No. 03-40331-ag; Wang v. Gonzales, No. 03-4951-ag. Jaffe fails to meet even the most basic requirements of filing a brief in this Court. See Fed. R.App. P. 28(a). Counsel is again warned that her continued failure to comply with the Federal Rules of Appellate Procedure could result in discipline. See Fed. R.App. P. 46(b), (c).
However, based on an independent evaluation of the record, the decision of the BIA should be affirmed. This Court only has jurisdiction to review the BIA’s denial of Qu’s most recent motion because her petition for review is timely only as to this decision. See Ke Zken Zhao v. Dept. of Justice, 265 F.3d 83, 89 (2d Cir.2001) (citing Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995)). Qu *285has not established that she is entitled to equitable tolling of the 90-day period in which to file a motion to reopen, she filed this motion approximately 9 years after the BIA affirmed the IJ’s decision. Accordingly, the decision of the BIA is affirmed.
We deny the petition to review. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).